Pee Curiam
Opinion,
On January 11, 1979, this Court granted Orville D. Anderson and his wife (Petitioners) leave to file an amended petition for review for the purpose of affording them a further opportunity to plead with specificity the agreement which they claim the Department of Transportation (PennDOT) entered into regarding the maintenance of a local service highway which was originally constructed by PennDOT to provide access to Petitioners’ property. See Anderson v. Shaffer, 39 Pa. Commonwealth Ct. 636, 396 A.2d 91 (1979). Pursuant thereto, Petitioners filed an amended petition for review in the nature of mandamus and PennDOT has filed preliminary objections including a demurrer. Having carefully reviewed Petitioners ’ amended pleading, it is now apparent that they are unable to aver the existence of such an agreement. Since Petitioners have failed to state a cause of action sounding in mandamus against PennDOT, its demurrer must be sustained.
Per Curiam
Order
And Now, this 25th day of July, 1979, the preliminary objections of the Department of Transportation are hereby sustained and the amended petition for review of Orville D. Anderson and his wife is dismissed as to the Department of Transportation. The matter as it relates to all other defendants shall be transferred to the Court of Common Pleas of Mercer County for further proceedings pursuant to 42 Pa. C.S. §5103(a).